Filed 10/22/13 In re C.H. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C.H., a Person Coming Under the                                B246237
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK86716)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.H.,

         Objector and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
Jacqueline H. Lewis, Commissioner. Affirmed.
         Boxer McLaughlin, Robert McLaughlin, under appointment by the Court of
Appeal, for Objector and Appellant.
         Roni Keller, under appointment by the Court of Appeal, for Objector and
Respondent.
                                    INTRODUCTION


       Objector and appellant T.H. (father) appeals from the juvenile court‘s exit order
that, in effect, reinstated a family law custody order upon termination of the juvenile
court‘s jurisdiction. According to father, the juvenile court abused its discretion when it
failed to consider the best interests of his daughter, C.H., and instead improperly deferred
to the family law court on the custody issue. In response to father‘s appeal, C.H.‘s
mother (mother) contends that because the issues that gave rise to the detention of C.H.
and the change in custody had been resolved, it was not an abuse of discretion for the
juvenile court to return C.H.‘s custody to the schedule established by the family law
custody order.
       We hold that the juvenile court‘s exit custody order reaffirming the family law
custody order was reasonable under the circumstances and, therefore, not an abuse of
discretion. Accordingly, we affirm the juvenile court‘s custody order.


                              FACTUAL BACKGROUND


       In 2010, the family law court ordered that C.H. would live primarily with mother
and visit father every other weekend and on Thurdays in the off weeks. On February 23,
2011, DCFS filed a Welfare and Institutions Code section 3001 petition concerning C.H.
The petition alleged a single count under section 300, subdivision (c): ―[C.H.]‘s
mother, . . . and father, have emotionally abused [C.H.] engaging in an ongoing highly
contentious family law custody battle. The mother inappropriately involved [C.H.] in the
divorce and custody issues resulting in [C.H.‘s] total alignment with the mother regarding
contact and interaction with the father. The mother has in the past spoken to [C.H.] of the
father in negative terms. [C.H.] has been described as emotionally distressed with
compromised psychological resources due to parents‘ ongoing emotional abuse of [C.H.].
1
      All further statutory references are to the Welfare and Institutions Code, unless
otherwise noted.

                                             2
The parent‘s emotional abuse of [C.H.] places [her] at substantial risk of suffering serious
emotional damage as evidenced by severe anxiety, depression and withdrawal.‖
       At the detention hearing, the juvenile court made the following observations:
―The Court: What I read in these reports is disgusting, what you‘ve done to this little
girl. You two better get over it. Because I‘m not trying to—I‘m not trying to punish you,
I‘m trying to protect her, which Judge Lewis has been trying to do, but with limited
ability to do so because he has to choose one of you. I don‘t have to choose one of you. I
can put her in foster care. [¶] And the next thing I hear about the two of you making
cross-allegations and speaking badly of each other in front of her—you‘re shaking your
head to show me you understand what I‘m saying? [¶] I guarantee you can talk to your
attorneys, you don‘t want to try me on this one. They will tell you I‘ll do it in a
heartbeat. [¶] That‘s enough. You‘re adults. Act like it. Putting this little girl through
this hell you‘ve put her through, it‘s unconscionable, unconscionable. I don‘t know
what‘s going on, but if you two don‘t learn to love her more than you hate each other,
you‘re going to lose her; through me, and through herself. [¶] . . . [¶] It is not you
against him; it is not you against her. At this point it‘s both of you against me, okay? So
get it together and stop tearing her apart or I‘ll do it for you. [¶] The court find a prima
facie showing that [C.H.] is a person described by Welfare and Institutions Code section
300, subdivision (c). [¶] . . . [¶] Based on all counsel being in agreement at this point,
the court will allow the child to remain released to the parents, but that‘s on a very short
thread. [¶] I‘m ordering family maintenance services. I believe the Department has
made the referrals already . . . .‖
       At the April 2011, jurisdiction/disposition hearing, mother and father pleaded no
contest to the petition. The juvenile court sustained the petition, declared C.H. a
dependent of the court, and ordered her placed in the home of her parents under the
supervision of DCFS. The juvenile court ordered the parents to participate in Parents
Beyond Conflict, conjoint counseling with Dr. Gibb, and individual counseling to
address case issues. The juvenile court further ordered DCFS to provide C.H. individual



                                              3
counseling and conjoint counseling with her parents if recommended. The parents were
ordered not to discuss the case with or around C.H.
       On December 2, 2011, DCFS filed a subsequent petition under section 342. The
subsequent petition alleged two counts against mother only, as follows: ―b-1. On
11/29/2011, [C.H.]‘s mother, . . . placed [C.H.] in a detrimental and endangering situation
in that the mother transported [C.H.] in a vehicle while . . . impaired by prescription
medication. Such a detrimental and endangering situation established for [C.H.] by the
mother endangers [C.H.‘s] physical health and safety, placing the child at risk of physical
harm, damage and danger. [¶] b-2. [C.H.]‘s mother, . . . is a current abuser of
prescription medication, which renders the mother incapable of providing regular care for
[C.H.]. On 11/29/2011, the mother was impaired by prescription medication while [C.H.]
was in the mother‘s care and supervision. Said substance abuse by the mother endangers
[C.H.‘s] physical health and safety and places [her] at risk of physical harm and damage.‖
       At the initial detention hearing, the juvenile court detained C.H. from mother and
placed her in father‘s custody. At a continued detention hearing, the juvenile court found
that continuance in the home of mother was contrary to C.H.‘s welfare and placed C.H. in
father‘s home, with monitored visits for mother.
       At the continued February 2012 contested jurisdiction hearing, the juvenile court
sustained paragraph b-1 of the subsequent petition, dismissed paragraph b-2, declared
C.H. a dependent of the court, and continued C.H. in father‘s custody. At the March
2012, disposition hearing, the juvenile court entered a modified custody order that read:
―1. Mother‘s custodial time of [C.H.] shall begin Saturday mornings at 9:00 a.m. through
Monday mornings. Mother is responsible for bringing C.H. to school on time Monday
mornings; [¶] 2. Father‘s custodial time of [C.H.] shall begin Mondays after school to
Saturdays at 9:00 a.m., except for the 5th weekend of a month, which [C.H.] will spend
with father; [¶] 3. Mother may be present at school events and shall be notified of dental
and doctors appointments; [¶] 4. [C.H.] shall remain in therapy two times a month with
Dr. Bissada; [¶] 5. Separate parent teacher conferences shall be arranged if possible,
[C.H.] shall not receive outside tutoring.‖

                                              4
       On June 28, 2012, mother submitted a section 388 petition seeking a change in the
custody order. In her declaration in support of the petition, mother stated that she was
attending therapy consistently, had completed all ordered programs, and had submitted to
20 random drug tests over the past six to seven months, each of which was ―clean.‖
Mother explained that she and father had attended monthly conjoint therapy sessions and
that she and father did not argue or discuss parenting issues in C.H.‘s presence. Mother
asserted that she no longer said anything critical about father in C.H.‘s presence.
       According to mother, father and C.H.‘s therapist had no objection to a ―50-50‖
alternate week custody arrangement. She believed C.H. ―strongly desire[d] to spend
more time in [mother‘s] care . . . .‖ C.H. was extremely disappointed that she was not
allowed to return ―‗home‘‖ after the last court date. From mother‘s perspective, the
current custody schedule was preventing C.H. from spending time with her extended
family, including her elderly maternal grandparents.
       Mother maintained that, contrary to statements made by DCFS, C.H.‘s academic
performance had not significantly improved under father‘s care. As for C.H.‘s improved
performance in reading under father‘s care, mother attributed that improvement to the
―reading intervention‖ that C.H. was receiving at school.
       Mother disagreed with DCFS‘s report that C.H.‘s teacher noticed C.H. was
―nervous and unsure of herself‖ on Mondays when she returned from weekend visits with
mother. Mother also disagreed that she ―‗frequently‘‖ approached C.H.‘s teacher, and
explained that since the juvenile court changed the custody order in December 2011, all
of mother‘s contact with C.H.‘s teacher had been in accordance with court orders.
       Mother believed that the CSW ―paint[ed mother] in a poor light and characterize[d
her] as having parenting deficiencies, even when the asserted misdeed could not possibly
have occurred.‖ Mother also believed that the CSW ―paint[ed] [f]ather in a positive light,
even when not deserved. [The CSW] glossed over the angry confrontation between
father and [C.H.‘s] therapist, Dr. Bissada. [And the CSW] glossed over when [father]
lost his temper with the [visitation] monitor and physically injured him.‖ Mother
concluded that, notwithstanding the CSW‘s report, ―all three therapists involved with our

                                             5
family have stated and would testify that it [would be] safe and in [C.H.‘s] best interest to
spend more time with mother.‖
          On July 31, 2012, DCFS filed its response to mother‘s section 388 petition. DCFS
reported that during a July 17, 2012, interview, mother stated that since the December
2011 detention of C.H., mother had participated in therapy on a monthly basis, and she
also participated in drug testing. In addition, mother attended conjoint counseling with
father.
          Mother told the CSW about an incident with father that took place at a mall
concerning a dispute about mother‘s visitation with C.H. But mother denied any other
coparenting issues or conflicts with father.
          Mother informed DCFS that C.H. was achieving ―2‘s‖ in reading comprehension
which caused mother concern over C.H.‘s ―problem.‖ Mother explained that C.H.‘s
reading problem had been identified in 2010, and even though C.H. was experiencing the
same problems, nothing was being done to rectify them.
          Mother had always paid for tutoring for C.H. while she was in mother‘s custody.
Mother further informed DCFS that when she read with C.H., the child ―invert[ed]
words, such as saw and now.‖ Mother said that C.H. was ―not on track and [not] at grade
level.‖
          Mother complained that the CSW assigned to the case could not observe mother
and C.H. interact because the CSW was not working on the weekends that mother had
custody. As a result, the CSW‘s reports were ―misleading and one-sided.‖ According to
mother, her visits with C.H. that began in March 2012, were ―going really good.‖ C.H.
was not experiencing any issues transitioning from home.
          Mother also explained that C.H. had cousins with whom she was close, but due to
the current weekend custody arrangement, it was difficult for C.H. to spend time with
them. Mother believed that C.H. missed ―her house, her friends, [and] yard, and she
―want[ed] to come home.‖
          Mother informed DCFS that based upon assistance from her co-parenting
counselor, ―she was more aware of how she was conducting herself‖ around C.H.‘s

                                               6
teacher and school. As a result, mother was no longer upset at C.H.‘s school and was
―very cognizant of her behavior‖ there. Concerning a reported incident at a school book
fair, mother stated that because it was teacher appreciation day, she brought the teacher a
flower and a book from the ―teacher‘s wish list,‖ but that was the extent of the incident.
       Regarding the CSW‘s report that C.H.‘s therapist had stated that C.H. seemed
coached during therapy, mother advised that she spoke with the therapist who denied
making any such statement to the CSW. Mother also denied discussing court or the case
with C.H.
       During a telephone interview with a CSW, father explained his version of the
incident at the mall concerning mother‘s visitation with C.H. at a dance class. Father
admitted arguing with mother over whether C.H. should attend a ―hip-hop‖ class or go
with mother for a visit, but he denied yelling at mother.
       Father reported that under his custody and supervision, C.H.‘s homework was
―consistent.‖ There was a time around Halloween when C.H. said she did not like
school, did not want to attend school, and complained that her teacher did not like her.
But father spoke to the teacher about C.H.‘s statements and since that time, C.H. had not
complained about attending school. According to father, C.H.‘s teacher ―really worked‖
with C.H. and ―really cared for her.‖ Father observed that C.H.‘s homework was not
important to mother because she only ―wanted to do fun things with the child.‖ Father
said that although C.H. had achieved some ―2‘s‖ in school, she had improved and
―almost had a 3 in the subjects.‖
       Father also reported that C.H. did attend summer ―intervention‖ for math at her
school. C.H. also attended a Thursday reading class at Pierce College during which she
worked on phonics and reading for ―an extra 45 minutes after the class.‖ In addition,
C.H. also met with the teacher at the library for an additional hour and a half on
Mondays. Father explained that he had attempted to place C.H. in ―intervention‖ at
school, but her grades were not deficient enough to qualify. C.H. had improved in math,
but struggled with word problems. C.H. was proud of the ―4‘s‖ she had received on her
year-end report card. C.H.‘s teacher advised father that C.H. ―need[ed] a lot of praise.‖

                                             7
Because C.H. responded well to her teacher‘s praise, ―father followed the teacher‘s lead.‖
Although C.H. needed to work on a genetic speech impediment, she was reading
independently and had ―improved a lot.‖ C.H. no longer challenged father about the need
to read.
       It was father‘s understanding that mother took C.H. to visit her therapist, Dr.
Bissada, twice a month. Father did not think Dr. Bissada was the best therapist for C.H.,
but ―everyone wanted [C.H.] to stay with her.‖ Father did not want Dr. Bissada to think
that he was the parent who was coaching C.H.
       DCFS reported that father was affectionate with C.H. and she loved him. When
father picked C.H. up on Mondays, she was ―outgoing and happy to see him.‖ Father
ensured that C.H. arrived at school on time and that she had breakfast before school every
day. C.H. had told father that she ―want[ed] to go back to her mother‘s home.‖ Father
wanted the custody arrangement to remain the same. Father was willing to change the
custody arrangement slightly so that he would have custody of C.H. every other weekend.
Spending some weekends with father would allow C.H. to visit friends and spend time
with father‘s family. Father, however, did not want ―a one week on/off schedule.‖
Father believed that if mother had that much time with C.H. during the school week,
C.H.‘s school attendance would diminish, she would not always have breakfast, and she
would be tardy more often. When mother was responsible for taking C.H. to school,
C.H. was ―the last one in the class.‖
       Father voiced his concern to DCFS that mother continued to speak with C.H.
about court issues. Mother also advised C.H. to ask father if C.H. could spend more time
with mother in an effort to make father appear to be the ―bad guy.‖ Similarly, mother
would invite one of C.H.‘s friends to sleep over on Sunday night so when father came to
pick up C.H. on Monday, she would want to stay and play. Mother sometimes would
have C.H. call father to negotiate later pick-up times, but father thought mother should
make that call instead of the child.
       Father confirmed that he and mother were continuing to meet with Dr. Gibbs, the
co-parenting counselor, once a month. They could not afford to see him more often.

                                             8
Father reiterated to DCFS that he was opposed to a ―one week on one week off‖ custody
schedule. Father ―really value[d] school and wanted [C.H.] to have more opportunities.‖
He wanted C.H. to learn commitment and discipline through school. But mother told
father that ―there were more important things than school.‖ When C.H. was in mother‘s
custody, she was always sick and found many excuses not to attend school.
          Father concluded his interview with DCFS by stating that some of mother‘s
statements in support of her section 388 petition were not true. For example, although
mother claimed that C.H. did not have homework on weekends, the truth was that C.H.
had spelling homework on weekends. Father also pointed out that mother did not attend
parent-teacher night and was one of the only parents who did not attend.
          A CSW reported that C.H.‘s report card showed consistent attendance, academic
scores that had either remained the same or had improved, improvement in all areas of
―work study habits,‖ and overall improvement during the course of the year.
          A CSW met with C.H. during a scheduled home visit. C.H. showed the CSW her
homework and appeared to be proud of it. C.H. also showed the CSW ―many of her
accomplishments.‖ C.H. reported that she no longer thought she was being ―hypnotized‖
and that she was ―pretty much‖ getting along with [father] and getting along ―really
good‖ with [mother], and that [her] parents [were] ―pretty much getting along with each
other.‖
          During a second meeting with C.H., however, C.H. asked the CSW ―why can‘t
kids decide who they live with‖ and ―when can I talk to the judge again.‖ C.H. said she
wanted to speak with her lawyer and tell her she wanted to live with mother and that it
was not ―fair.‖ C.H. also told the CSW that she did not want to live with father because
―he had a sharp thing in the carpet that hurt her foot, and [father made] her go to the
movies with her friends [when] she want[ed] to go to the beach.‖ C.H. began to cry and
then told the CSW that she did not ―like it [at father‘s].‖ C.H. related an incident
between father and mother at dance class and voiced apprehension that father was ―going
to get mother in trouble for taking [C.H.] out of dance class early.‖ According to C.H.,
father told her that he was ―going to call the police on [mother] and get her in trouble

                                              9
[with the CSW].‖ C.H. reported that father ―cheats, he steals, [and] he lies.‖ C.H. also
stated that father hit her once, but when she was pressed for details, she said ―never
mind.‖ C.H. continued to cry about wanting to live with mother and it took the CSW five
minutes to calm her down.
       The CSW next conducted a telephone interview with Dr. Gibbs, the co-parenting
counselor. He reported that although the parents were managing better to keep the
differences between them away from C.H., they ―still [had] them.‖ He believed the
parents could have done a better job of deescalating the incident at the dance class and
should have ―backed off‖ sooner. According to Dr. Gibbs, the parents did not discuss
custody issues well. Mother did not have the same ―alliance‖ at C.H.‘s school as father
had and mother believed that C.H. needed additional assessments that father did not
believe were necessary. Dr. Gibbs believed more therapy sessions with him would be
helpful to the parents. Once school began, he planned to help the parents deal with
homework and school issues. The parents were still dependent on counseling to work on
their coparenting, but they could ―contain some conflicts better.‖ The parents seemed
more intent on lecturing one another than on problem solving. Dr. Gibbs noted that
mother appeared more alert during sessions and no longer had issues with being on time
or ―slurred speech.‖ He did not give an opinion on a change in custody, but did state that
he would not ―encourage too dramatic of a change due to both parents being fragile.‖ He
also stated that if custody was going to change to a ―50/50‖ arrangement in the fall, he
would ―recommend a more gradual change in that direction.‖
       When the CSW interviewed C.H.‘s therapist, Dr. Bissada, she confirmed that Dr.
Bissada saw C.H. every two weeks. Dr. Bissada did not have any current contact with
father because the last time he came to her office, he became upset with her in front of
C.H. Father also had an outstanding balance due for C.H.‘s therapy sessions, and she had
sent him ―bills‖ for the balance. Dr. Bissada believed that C.H. was doing well in
father‘s care. She had structure in father‘s care, completed her homework, and arrived at
school on time. But, Dr. Bissada observed C.H. also enjoyed her time with mother and
was emotionally bonded to her. C.H. missed mother because father was ―emotionally

                                             10
unavailable‖ and, athough he was well intended, he could be ―harsh.‖ Dr. Bissada noted
that mother‘s behavior with C.H. had improved and C.H. was no longer as ―scripted‖ in
therapy sessions as she had been before. Mother did a ―good job‖ of following up with
DCFS and therapy after C.H. allegedly, according to mother, was molested by a tutor.
Mother was no longer as ―hysterical‖ as she had been. C.H. told Dr. Bissada that she
wanted to speak to a lawyer because she needed to talk to mother about ―girly‖ things.
Dr. Bissada encouraged C.H. to talk to both parents about such issues.
       C.H. discussed the incident at dance class with Dr. Bissada and was upset by it.
Based on what she had witnessed at her office, Dr. Bissada did not know how well father
was able to control his anger. Although father was good with academics and structure,
C.H.‘s grades had not improved that much, and Dr. Bissada expressed concern that C.H.
was still below average in basic subjects.
       The CSW reported to the juvenile court that the parents continued to struggle to
coparent effectively C.H., despite monthly meetings with Dr. Gibbs. According to the
CSW, ―DCFS [did] not recommend making any significant custody changes for [C.H.].‖
Mother had not demonstrated that there had been a serious change of circumstances since
the last hearing. None of the CSWs involved in the case was in favor of major changes in
custody. DCFS recommended that C.H. remain primarily in father‘s custody during the
school week and further recommended that mother‘s section 388 petition be denied.
       In a September 4, 2012, status review report, DCFS informed the juvenile court
that C.H. continued to receive therapy from Dr. Bissada and appeared to have improved
confidence in her ―abilities and academic achievement.‖ It further reported that mother
continued to test negatively for all substances and had met regularly with DCFS. Mother
indicated to the CSW that because she had complied with everything the juvenile court
asked her to do, she wanted the case closed. She also wanted the custody arrangement
changed to a ―one week on, one week off‖ schedule. The CSW explained that she had
not been able to observe mother‘s interactions with C.H. during the reporting period
because mother had custody on weekends when the CSW was not working.



                                             11
       The CSW observed father‘s interactions with C.H. and characterized them as
―warm and appropriate.‖ Father continued to provide a ―stable and loving home for
C.H.‖ Father was satisfied with the current custody schedule, but would accept a change
to alternate weekends. Father noted mother continued her efforts to manipulate the
custody schedule by, for example, having C.H. call father to ask if she could stay longer
at mother‘s house. DCFS recommended that the juvenile court terminate jurisdiction and
enter an order granting father primary custody and mother secondary custody.
       In a last minute information submitted for the November 13, 2012, hearing on
termination of jurisdiction and the section 388 petition, a CSW reported that the principal
at C.H.‘s school confirmed that C.H. was continuing to make progress. The principal
opined that it would be in C.H.‘s best interests not to change the custody arrangement.
       At the November 13, 2012, hearing, CSW Amanda Bielonko was called as a
witness by mother and testified as follows. Ms. Bielonko recently spoke to the principal
at C.H.‘s school and was informed that C.H. was ―making good progress.‖ One of the
reasons Ms. Bielonko recommended that the current custody schedule remain the same
was that, under father‘s care, C.H.‘s effort in school had ―greatly improved.‖
       Ms. Bielonko was not aware that Dr. Bissada recommended that C.H.‘s vision be
tested, but she was aware that Dr. Bissada recommended ―psycho-educational testing.‖
According to Ms. Bielonko, DCFS could not request that the school perform psycho-
educational testing on C.H. as that request needed to be made by C.H.‘s parents.
       Ms. Bielonko‘s recommendation that the custody schedule remain the same was
based on her observation that, under father‘s custody, there was ―more accountability
with regards to school‖ and ―father‘s home [had] more structure and rules.‖ For example,
mother told Ms. Bielonko that ―if [C.H.‘s] homework [was] too hard, [mother would]
write a note to the teacher, asking the teacher to explain it to [C.H.] and excus[e] [C.H.]
from doing the homework. Whereas father [and C.H.] report[ed] that he [sat] and did the
homework with [C.H.].‖ Based on her observations, Ms. Bielonko concluded that C.H.
did not ―have consequences at mother‘s home.‖ C.H. reported to Ms. Bielonko that ―she



                                             12
didn‘t have any chores, that the maids cleaned for her.‖ Ms. Bielonko observed a lack of
discipline on most of her visits to mother‘s home.
       On cross-examination by C.H.‘s counsel, Ms. Bielonko confirmed that she had not
visited mother‘s home since March 2012. Ms. Bielonko observed that whenever a court
date was approaching, C.H. would ask her ―a lot of questions about court and then get
kind of worked up. And she [would] sometimes revert back to the statements of ‗My dad
cheats. He steals. He lies.‘‖ But when father would return to the room, C.H. would calm
down quickly and her ―interaction [with father] was fine. Normal.‖ Due to C.H.‘s
reactions to upcoming court hearings, Ms. Bielonko recommended termination of
jurisdiction.
       Mother called C.H.‘s therapist, Angela Bissada, as a witness, and she testified as
follows. Dr. Bissada had been C.H.‘s therapist since March 2011. She had therapy
sessions with C.H. every two weeks. C.H. had expressed to Ms. Bissada her desire to
spend more time with mother. C.H. experienced distress because she could not spend as
much time as wanted with mother. If the custody scheduled changed, Dr. Bissada would
observe and monitor C.H. for any changes in behavior.
       Dr. Bissada had seen progress in mother over the last year. But she had not seen a
significant improvement in C.H. in the two years she had been providing her therapy.
C.H. did, however, seem to be more calm due to Dr. Bissada‘s work with her in therapy.
       Dr. Bissada had spoken with C.H.‘s teachers and her social workers, and had
formed the opinion that C.H. would benefit from psycho-educational testing. C.H. had
not experienced any significant improvement in her grades for over a year. She
continued to have well below average scores in basic subjects. C.H.‘s teachers and
principal recommended that she receive outside intervention at facilities such as Sylvan
or Kumon. Dr. Bissada believed it was important for both parents to follow the
recommendations that the school was making, and both parents should request the testing
and follow the recommendations from the testing. It would concern her if father failed to
follow through on recommendations. And the school informed Dr. Bissada that father



                                            13
had not followed through on the five recommendations the school had made concerning
C.H.
         C.H. told Dr. Bissada that father allowed her to ride in the front seat of the car. He
also did not require her to wear a helmet when she went ice skating and did not like the
fact that mother made her wear a helmet.
         Mother explained to Dr. Bissada her concerns about father‘s anger issues. Dr.
Bissada also personally witnessed behavior by father that gave her concerns about his
anger. Father became angry with Dr. Bissada in her waiting room when he was picking
C.H. up after a therapy session. The incident involved a ―payment issue.‖ Father
informed Dr. Bissada that he could not pay her because she had not provided him with
paperwork he needed. He then said, ―We have to pay more money because of you.‖ Dr.
Bissada twice asked father ―to stop talking about [the payment] issue and to contact [her]
outside the session so [C.H.] didn‘t hear. And [father became] more and more hostile.
[T]hen [father] said he trie[d] to work with [Dr. Bissada] and [she] just [made] it difficult.
[T]hen he walked out of the waiting room.‖
         C.H. also told Dr. Bissada about the incident at the mall between father and
mother. According to C.H., she was at the mall for dance class and father began yelling
at mother and grabbed both her and C.H. by the arm. C.H. ran into Macy‘s and interacted
with a female employee. When father approached, the female employee questioned him
and said, ―Don‘t take her like this.‖ Father then grabbed C.H. by the arm and took her
out of the store.
         In November 2011, when C.H. disclosed that she may have been touched by
someone inappropriately, Dr. Bissada discussed with mother how to deal with the issue.
Dr. Bissada did not have any problem with the manner in which mother addressed that
issue.
         Dr. Bissada believed if there was a change in custody and mother had more time
with C.H., it would affect C.H. emotionally. C.H. might initially be happy with the
change, but Dr. Bissada could not ―anticipate what the short-term, long-term effect would



                                               14
be on her emotionally . . . .‖ Dr. Bissada did not have any reason to believe that C.H.
should not spend more time with mother.
       On cross-examination by father‘s counsel, Dr. Bissada stated that she knew C.H.‘s
school had made five educational recommendations to father, but she could only
remember two of them—tutoring at an outside facility like Kumon or Sylvan and
working with C.H. on first-grade phonics. It was Dr. Bissada‘s understanding that C.H.
was not receiving any tutoring. Dr. Bissada knew C.H. had achieved ―3‘s and 4‘s‖ in
effort, but she also ―had a 2 as her score all three quarters of third grade and now the first
quarter of fourth grade in basic subjects.‖
       On redirect examination, Dr. Bissada explained that C.H. wanted more privacy at
father‘s house because ―her bedroom door was left open.‖ Dr. Bissada recommended
that C.H. speak to father about her concern and he ―helped her to be able to close the
door.‖ C.H. also told Dr. Bissada that father ―yell[ed] at her when they‘re doing
homework, that he yell[ed] hard and spit on her sometimes, [and] that he [had] told her
that it [was] not safe at her mother‘s house.‖ C.H. talked to Dr. Bissada about ―being
afraid of her father, of his anger, . . . [and] that he doesn‘t listen to her. [C.H. was] afraid
to talk to father, [and] he show[ed] her court papers.‖
       Mother testified on her own behalf as follows. On the issue of ―structure‖ when
C.H. was at mother‘s home, mother explained that she would ―pick [C.H.] up from
school. [They] would go home. And [mother would] fix [C.H.] a snack, [would] let her
relax for like, a half hour, watch some cartoons. [They] would then go to the dining room
table and . . . [C.H.] would start her homework. And when she was done, [they would]
put [the homework] back in the backpack by the front door and [then] go on a play date,
come home, have dinner and tubby and bedtime and [a] book.‖
       When C.H. was in mother‘s home, she received tutoring twice a week. Contrary
to Ms. Bielonko‘s testimony that mother never provided her with the name of a specialist
who could do educational testing for C.H., mother provided the specialist‘s name to her
on three occasions. It was mother‘s understanding that from the time C.H. was removed
from her until the end of the school year, C.H. had received at least 80 hours of

                                               15
intervention—two days a week after school for an hour reviewing math and English with
a teacher and a small group of students.
       Regarding the incident at the mall, Dr. Gibbs had recommended, and father had
agreed to, giving mother additional visitation from 3:00 p.m. to 7:00 p.m. on
Wednesdays. The incident took place on the first day that additional visitation was to be
implemented. Dr. Bissada‘s description of the incident, as C.H. had explained it to her,
was, in mother‘s view, accurate.
       In November 2011, before C.H. was removed from mother, the relationship
between father and mother had improved, and C.H. had commented on how happy she
was that mother and father were communicating and ―getting along.‖ Mother felt ―good‖
about her improved relationship with father, and C.H.‘s teacher told mother that C.H. was
doing better in school.
       Mother just wanted to ―co-parent‖ and ―to get along [with father] again.‖ Mother
was willing to continue conjoint therapy with Dr. Gibbs. Mother wanted the custody
arrangement to return to what it was before C.H. was removed from her.
       After hearing from DCFS, the juvenile court stated, ―The Court: After hearing
everything and reading everything, I feel like we‘re back to talking about ‗family law
issues versus risk.‘ So my tentative would be to get out and allow the original family law
order to have—remain in effect. And I‘d like to know how you feel about that.‖ C.H.‘s
counsel responded by agreeing with the juvenile court. The juvenile court then heard
argument from father‘s counsel and ruled as follows: ―The Court: That being said,
nothing that I‘ve heard has really changed my mind from the evidence in front of me,
which is that we‘ve moved from risk to who should have what hours of what day. And
that is much better left up to the family law court. [¶] Mother has been testing. She‘s
testing clean. Everybody is in therapy. And the issues of –I mean, there‘s a reality here.
And that is the parents are going to have to work through what kind and how much
intervention [C.H.] should have. [¶] How much intervention is too much? How much
intervention is not enough? When do you reach the point where pulling a child out of a
classroom for intervention is more harmful to her than the intervention itself? Should

                                            16
there be after school tutoring? And should that be Sylvan or Kumon? It‘s just [beyond]
the issues that this Court has to deal with. [¶] And while I understand that father‘s
arguing that there could be educational risk, the reality is this. [C.H.] is doing better.
She‘s still struggling in some stuff. And the parents are going to have to figure that out.
This is not the worst thing that ever happened in the world. [¶] As parents, we do the
best we can for our kids. We try to get them as much assistance as we can, both within
our homes and outside of our homes. And then we accept our children for what they are
and who they are. [¶] And I still find, frankly, very unfortunate that so much time and
energy—I can guarantee you this. I can guarantee the parents this. You are doing way
more harm to [C.H.] by pulling her apart than the 2‘s on her report card at her age. [¶]
Jurisdiction is terminated. The [2010] family law order that was in effect out of family
law court remains in full force and effect.‖ Thus, C.H. would live primarily with mother.


                                       DISCUSSION


       A.     Standard of Review
       Custody determinations, such as the one at issue, are ―committed to the sound
discretion of the juvenile court, and the trial court‘s ruling should not be disturbed on
appeal unless an abuse of discretion is clearly established. (In re Michael B. (1992) 8
Cal. App. 4th 1698 [11 Cal. Rptr. 2d 290]; In re Corey (1964) 230 Cal. App. 2d 813, 832 [41
Cal. Rptr. 379].) As one court has stated, when a court has made a custody determination
in a dependency proceeding, ‗―a reviewing court will not disturb that decision unless the
trial court has exceeded the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination [citations].‖‘ (In re Geoffrey G. (1979) 98 Cal. App. 3d
412, 421 [159 Cal. Rptr. 460]; see In re Mark V. (1986) 177 Cal. App. 3d 754, 759 [225
Cal. Rptr. 460] [accord]; see also Department of Parks & Recreation v. State Personnel
Bd. (1991) 233 Cal. App. 3d 813, 831 [284 Cal. Rptr. 839].) And we have recently
warned: ‗The appropriate test for abuse of discretion is whether the trial court exceeded
the bounds of reason. When two or more inferences can reasonably be deduced from the

                                              17
facts, the reviewing court has no authority to substitute its decision for that of the trial
court.‖‘ (Walker v. Superior Court (1991) 53 Cal. 3d 257, 272 [279 Cal. Rptr. 576, 807
P.2d 418], quoting Shamblin v. Brattain (1988) 44 Cal. 3d 474, 478-479 [243 Cal. Rptr.
902, 749 P.2d 339].)‖ (In re Stephanie M. (1994) 7 Cal. 4th 295, 318.)


       B.     Analysis
       Father contends that because the family‘s circumstances had changed substantially
since the entry of the family law custody order in 2010, it was an abuse of discretion to,
in effect, reinstate that order. According to father, unlike the family law court, the
juvenile court here was required to consider C.H.‘s best interests in fashioning an exit
custody order. As father views the evidence, including the evidence of C.H.‘s academic
improvement under father‘s care, C.H.‘s best interests would have been better served by
the existing custody schedule under which C.H. was primarily with father.
       In In re Jennifer R. (1993) 14 Cal. App. 4th 704, the court explained the distinction
between family law courts and juvenile dependency courts as to custody issues.
―Although both the family court and the juvenile court focus on the best interests of the
child significant differences exist. In juvenile dependency proceedings the child is
involved in the court proceedings because he or she has been abused or neglected.
Custody orders are not made until the child has been declared a dependent of the court
and in many cases . . . , the child has been removed from the parents upon clear and
convincing evidence of danger. The issue of the parents‘ ability to protect and care for
the child is the central issue. The presumption of parental fitness that underlies custody
law in the family court just does not apply to dependency cases. Rather the juvenile
court, which has been intimately involved in the protection of the child, is best situated to
make custody determinations based on the best interests of the child without any
preferences or presumptions.‖ (Id. at p. 712.)
       In this case, it is undisputed that the issues that gave rise to the juvenile court‘s
jurisdiction—the parents‘ ongoing emotional abuse of C.H. and mother‘s prescription
drug use—had been addressed adequately by the time of the hearing at which the juvenile

                                              18
court issued its exit order regarding custody and, therefore, that it was appropriate to
terminate jurisdiction. Nevertheless, father argues that the independent risk to C.H.‘s
academic performance posed by a joint custody arrangement under which C.H. would
spend more time with mother required the juvenile court to follow DCFS‘s
recommendation concerning C.H.‘s best interests and order that father continue to have
primary custody of C.H. during the week.
       Contrary to father‘s characterization of the evidence, the issue of whether C.H.‘s
academic performance improved substantially under father‘s primary custody was
disputed. Although the CSW and C.H.‘s school principal agreed with father that C.H.‘s
performance had improved during the period that he had primary custody, mother and the
therapist testified that C.H.‘s performance had not substantially improved or, to the extent
it had, it was due to factors, such as intervention, that were unrelated to father‘s custody.
       Under the governing abuse of discretion standard discussed above, when two or
more reasonable inferences can be deduced from the facts, we have no power to
substitute our decision for that of the trial court. Here, the trial court found that C.H.‘s
interest in academic improvement would be best served by a joint custody arrangement
under which C.H. spent more time with mother, but also received the recommended
outside assistance with her studies based on the evidence from the therapist, school
officials, and mother that such outside assistance would best serve C.H.‘s interest in
academic improvement. In light of that evidence, and regardless of father‘s evidence to
the contrary, it was not unreasonable for the juvenile court to conclude that such a joint
custody arrangement would strike the proper balance between C.H.‘s legitimate interest
in spending more time with mother and her interest in better academic achievement at
school. Because that determination by the juvenile court cannot be said to exceed the
bounds of reason, there was no abuse of discretion and, therefore, we must affirm the exit
custody order.




                                              19
       C.     Motion to Dismiss
       Following briefing, mother filed a motion to dismiss father‘s appeal as moot. She
based her motion on an August 20, 2013, minute order which reflects that, on that date,
the juvenile court temporarily detained C.H. from mother‘s custody and placed her in
father‘s sole custody pending further hearing. That minute order, however, does not
reflect the reason for the temporary change in custody. According to mother, because the
exit custody order from which father appeals is no longer in effect, there is no effective
relief that this court can provide father on appeal. We disagree.
       At best, the August 20, 2013, minute order establishes that custody of C.H. has
been temporarily changed. The order does not suggest, much less establish, that the
order from which father appeals has been permanently abrogated or can never be
reinstated. As a result, because mother has failed to carry her burden of showing that
father‘s appeal is moot, her motion to dismiss is denied.
       In ruling that father‘s appeal is not moot, we affirm our jurisdiction to resolve the
issues raised by the appeal concerning the December 2012, exit custody order, but make
no determination of or comment on the issues that gave rise to the August 20, 2013,
minute order upon which mother‘s motion to dismiss is based, which issues shall be
resolved by the juvenile court.




                                             20
                                  DISPOSITION


     The custody order from which father appeals is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              MOSK, J.




We concur:




             TURNER, P. J.



             KRIEGLER, J.




                                         21